                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:
                                                                     Case No. 21-42430
MOHAMMED ABU-FARHA, and                                              Chapter 7
DUHA ABU-FARHA,                                                      Judge Thomas J. Tucker

                  Debtors.
______________________________/

     ORDER DENYING THE DEBTORS’ MOTION FOR SANCTIONS AGAINST
   BIG HOUSE TOWING L.L.C. FOR FAILURE TO COMPLY WITH A SUBPOENA

         This case is before the Court on the Debtors’ motion entitled “Motion for Sanctions from

Big House Towing L.L.C. for Failure to Comply with a Subpoena,” filed on May 20, 2021

(Docket # 20, the “Motion”). The Motion seeks an award of sanctions against Big House

Towing, L.L.C. in the total amount of $1,051.92, based on Big House Towing L.L.C.’s failure to

comply with a subpoena issued by the Debtors’ counsel on April 30, 2021 (Docket # 19, the

“Subpoena”). On June 8, 2021, the Debtors filed a Certification of Non-Response, indicating

that no one timely objected to the Motion. But the Court will deny the Motion, for the following

reasons.

         In order for the Subpoena to be valid and enforceable, the Debtors’ counsel first had to

obtain an order under Fed. R. Bankr. P. 2004 authorizing the Debtors to subpoena Big House

Towing, L.L.C. for documents, or to conduct other discovery. See In re Murray, 620 B.R. 286,

287 (Bankr. E.D. Mich. 2020) and cases cited therein. No contested matter was pending in this

case when the Subpoana was issued, and even if there had been a contested matter pending,

under LBR 7026-3 (E.D. Mich.), “[d]iscovery in a contested matter is permitted only upon a

court order for cause shown.”




   21-42430-tjt      Doc 22     Filed 06/08/21    Entered 06/08/21 15:49:43        Page 1 of 2
       Because the Debtors’ counsel did not obtain an order of the Court authorizing him to

subpoena Big House Towing, L.L.C., the Subpoena is invalid and will not be enforced, and the

Motion will be denied.

       Accordingly,

       IT IS ORDERED that the Motion (Docket # 20), is denied.



Signed on June 8, 2021




                                               2


   21-42430-tjt    Doc 22    Filed 06/08/21     Entered 06/08/21 15:49:43       Page 2 of 2
